DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 30 August 2021.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings are objected to because:
In Fig. 2, the reference character “16” is incorrectly pointing to a location inside of the oxide layer (14) and should be pointing to the trench defined by reference characters “W” and “d” within the oxide layer (14).
In Fig. 4, the reference character “W” to represent the width of the trench (16) and the reference character “d” to represent the depth of the trench (16) are swapped.  See Fig. 2 and 3 showing the corrected location of the respective reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 13 and 14 each respectively recite “forming electrical connections to parts of the germanium structure and/or the silicon substrate.”  The scope of this limitation encompasses the following possible structures:
forming electrical connections to parts of the germanium structure
forming electrical connections to parts of the silicon substrate
forming electrical connections to parts of the germanium structure and the silicon substrate

The applicant only provides sufficient written description and support for possibility B and possibility C, but not for possibility A.
Regarding the written description and support for possibility B, in one embodiment the application teaches electrical connections (Fig. 6 – 60 and 62) to parts (12a and 12b, respectively) of the silicon substrate (12).  Thus the claimed possibility of forming electrical connections to parts of the silicon substrate is sufficiently supported by the written description.
Regarding the writing description and support for possibility C, in several embodiments the applicant teaches, forming electrical connections (Fig. 4 and 5 – 40 and 42; Fig. 7 – 60 and 64) to parts (Fig. 4 and 5 – left side of 24 and right side of 12, respectively; Fig. 7 – right side of 56b and left side of 12, respectively) of the germanium structure (24) and the silicon substrate (12).  Thus the claimed possibility of forming electrical connections to parts of the germanium structure and the silicon substrate is sufficiently supported by the written description.
Regarding the lack of written description and support for possibility A, as shown and described in all of the embodiments, the applicant forms only one electrical connection (Fig. 4 and 5 – 40; Fig. 7 – 64) to one part of the germanium structure (24).  In other words, the applicant does not form electrical connections to parts of the germanium structure.  Thus the claimed possibility of forming electrical connections to parts of the germanium structure is not supported by the written description.  In all of the disclosed embodiments, electrical connection(s) to the silicon substrate is/are necessary to for the device to function.
	The issue is that the scope of the limitation in respective claims 13 and 14 encompasses subject matter for which the applicant does not provide sufficient written description or support.
It is noted that claim 16 is drawn to the supported possibility C and claim 17 is drawn to the supported possibility B and therefore are not rejected under 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the language, term, or phrase “obtained by an epitaxial depositing process used to generate the epitaxially deposited germanium structure without processing the surface of the germanium structure after the epitaxial depositing process”, is directed towards the process of forming the light incidence surface formed by a raw textured surface of the germanium structure.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
While typically product-by-process language in a device claim is not inherently indefinite, in this case the process language does not define the metes and bounds of what steps are included in the epitaxially depositing step and does not define the boundaries of what exclusionary steps are considered processing the surface of the germanium structure.  The structural metes and bound of any resulting structure cannot be ascertained and therefore the claim is indefinite.  Claims 15-18 include the limitations of claim 14 and do not resolve the issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maa et al. (U.S. Patent Application Publication 2007/0099315).
Referring to Claim 1, Maa teaches in Fig. 5 a method of generating a germanium structure (68, 78, 84), the method comprising: providing an assembly comprising a silicon substrate (62; par. 21) having an oxide layer (65; par. 21) on a surface thereof, wherein the oxide layer (65) comprises a number of trenches (66; par. 21 “contact holes”), each trench (66) extending to and exposing a portion of the surface of the silicon substrate (62; 64 are doped regions of 62), wherein a trench (66) depth is larger than a trench (66) width (par. 7, the dislocations (38) are at an angle of 45° from the bottom of the trench and do not reach the top of the trench, which signifies that the trench depth is larger than the trench width; furthermore, see the physical image in Fig. 17 showing the depth to be greater than the width), the number of trenches (66) being at least one (see Fig. 5; steps 52, 54, 56 and 58); performing an epitaxial depositing process on the assembly to grow up a germanium crystal of the germanium structure (68, 78, 84) on each exposed portion of the silicon substrate (62), each germanium crystal being formed in an associated trench and on regions of the oxide layer (65) adjoining the associated trench (66), wherein the epitaxial depositing process comprises: depositing germanium (68/70; par. 21 and 22) onto the assembly during a first phase (Fig. 5; steps 60 and 62); performing an etch process during a second phase following the first phase in order to remove germanium from the oxide layer (65) (Fig. 5; step 74; par. 23); and repeating the first (Fig. 5; step 82; par. 25) and second phases (Fig. 5; steps 86; par. 26).
Referring to Claim 8, Maa further teaches wherein at least parts of the silicon substrate (62) and/or the germanium structure (68, 78, 84) are doped so that a pn junction or a pin junction is formed by the silicon substrate (62/64) and the germanium structure (68, 78, 84).
Referring to Claim 9, Maa further teaches adding dopants during and/or between at least a part of the first phases so as to generate doped regions of the germanium crystal (par. 21 for 68; par. 25 for 84).
Referring to Claim 10, Maa further teaches wherein at least regions (64) of the silicon substrate (62) to which the number of trenches (66) extend are doped, wherein regions (64) of the silicon substrate (62) to which different trenches (66) of the number of trenches extend are doped by the same doping type (64; par. 21).
Referring to Claim 11, Maa further teaches wherein a textured surface of the germanium structure (68, 78, 84) obtained by the epitaxial depositing process is maintained (Fig. 13-16).
As insofar as Claim 13 is supported, Maa further teaches forming electrical connections (96, 64) to parts of the germanium structure (68, 78, 84) and/or silicon substrate (62) so as to generate a sensor element capable of converting incident light into an electrical signal (abstract; par. 7, 28 and 30).

As insofar as Claim 14 is supported and definite, Maa teaches an optical device comprising: a silicon substrate (62);an oxide layer (65) on a surface of the silicon substrate (62), wherein the oxide layer (65) comprises a number of trenches (66) extending to the surface of the silicon substrate (62), wherein a trench (66) depth is larger than a trench (66) width, the number of trenches (66) being at least one; an epitaxially deposited germanium structure (68, 78, 84) on the surface of the silicon substrate (62), wherein the germanium structure (68, 78, 84) comprises a germanium crystal in each of the number of trenches (66) and on regions of the oxide layer (65) adjoining each trench (66); electrical connections (96, 64) to parts of the germanium structure (68, 78, 84) and/or the silicon substrate (62), wherein the germanium structure (68, 78, 84) forms at least part of a pn junction or a pin junction between the electrical connections (96, 64); and a light incidence surface formed by a raw textured surface of the germanium structure which is obtained by an epitaxial depositing process used to generate the epitaxially deposited germanium structure without processing the surface of the germanium structure (68, 78, 84) after the epitaxial depositing process.
The language, term, or phrase “obtained by an epitaxial depositing process used to generate the epitaxially deposited germanium structure without processing the surface of the germanium structure after the epitaxial depositing process”, is directed towards the process of forming the light incidence surface formed by a raw textured surface of the germanium structure.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
	As such, the language only requires a raw textured surface, which does not distinguish the invention from Maa, who teaches the structure as claimed.  It is noted that there are no metes and bounds of the process and therefore the resulting structure is unclear.
As insofar as Claim 16 is definite, Maa further teaches wherein at least a portion (64) of the silicon substrate (62) adjoining the or each germanium crystal is doped with a first doping type, wherein at least a portion (84) of the germanium structure (68, 78, 84) is doped with a second doping type (P) different from the first doping type (N), wherein a first electrical connection (64) of the electrical connections (96, 64) is connected to the silicon substrate (62) and a second electrical connection (96) of the electrical connections (96, 64) is connected to the germanium structure (68, 78, 84).
As insofar as Claim 18 is definite, Maa further teaches wherein the orientation of the surface of the silicon substrate (62) on which the germanium structure (68, 78, 84) is formed is <100>, wherein the raw textured surface comprises a pyramid shape associated with the or each germanium crystal (Fig. 4; Fig. 17; par. 7 and 29).

Allowable Subject Matter
Claims 2-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a duration of the first phase is longer than a duration of the second phase in combination with all of the limitations of Claim 1 and 2.
Regarding Claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of further comprising controlling the first and second phases to a temperature in a range of 300°C to 650°C in combination with all of the limitations of Claims 1 and 3.
Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of controlling a flow rate of 1% GeH4 in hydrogen during the first phases to be in a range of 350 sccm to 450 sccm in combination with all of the limitations of Claims 1 and 4.
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of removing native SiO2 from a surface portion of each trench of the number of trenches before an initial first phase in combination with all of the limitations of Claims 1 and 5.  Claim 6 includes the limitations of claim 5.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the germanium crystals formed on regions of the oxide layer adjoining the first and second trenches touch each other, and/or wherein the number of trenches comprises a two-dimensional raster of trenches, wherein the germanium crystals associated the trenches form a continuous germanium layer in combination with all of the limitations of Claims 1 and 7.
Regarding Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of comprising applying a protective layer, such as silicon oxide, onto the germanium structure without conducting any planarization of the germanium structure before applying the protective layer in combination with all of the limitations of Claims 1 and 12.
As insofar as Claim 17 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the germanium crystals formed on regions of the oxide layer adjoining the first and second trenches touch each other, wherein a first portion of the silicon substrate adjoining the germanium crystal in the first trench is doped with a first doping type, wherein a second portion of the silicon substrate adjoining the germanium crystal in the second trench is doped with a second doping type different from the first doping type, wherein a first electrical connection of the electrical connections is connected to the first portion of the silicon substrate and a second electrical connection of the electrical connections is connected to the second portion of the silicon substrate in combination with all of the limitations of Claims 14 and 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896